PER CURIAM.
This cause is before us on appeal by the State from a downward departure sentence. The trial court’s failure to issue contemporaneous written reasons for downward departure requires resentencing with no possibility of departure from the guidelines. State v. Howell, 611 So.2d 5 (Fla. 1st DCA 1992); see Fraser v. State, 602 So.2d 1299 (Fla.1992); Owens v. State, 598 So.2d 64 (Fla.1992); and Pope v. State, 561 So.2d.554 (Fla.1990). Ap-*1000pellee’s sentence is vacated, and this cause is remanded for resentencing.
BOOTH, BARFIELD and ALLEN, JJ., concur.